Citation Nr: 1242223	
Decision Date: 12/11/12    Archive Date: 12/20/12

DOCKET NO.  10-14 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Kimberly J. Syfrett, Attorney at Law


ATTORNEY FOR THE BOARD

J. Hager, Counsel



INTRODUCTION

The Veteran served on active duty from March 1967 to January 1970.  This case comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the Department of Veterans Affairs (VA) Appeals Management Center (AMC) in Washington, D.C.  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the VA Regional Office (RO).


FINDING OF FACT

The overall level of impairment caused by the symptoms of the Veteran's PTSD most nearly approximates occupational and social impairment with deficiencies in most areas, but not total occupational and social impairment.


CONCLUSION OF LAW

The criteria for a rating of 70 percent, but no more, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

As noted above, the claim for a higher rating for PTSD arises from the Veteran's disagreement with rating assigned in connection with the grant of service connection for this disability.  Where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  Filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002).  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Consequently, further discussion of the VCAA's notification requirements with regard to this claim is unnecessary.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  In this case, VA obtained the Veteran's service treatment records (STRs) and all of the identified post-service private and VA treatment records, as well as the records of the Social Security Administration (SSA) disability determination.  The Veteran was also afforded August 2009 and April 2011 VA examinations.  As shown by the discussion below, these examinations were adequate for rating purposes because they were based on consideration of the Veteran's prior medical history and described his PTSD in sufficient detail to allow the Board to compare the evidence in the examination reports to the other evidence of record and make a fully informed evaluation.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim for a higher rating for PTSD may thus be considered on the merits.

Analysis

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran's PTSD is currently evaluated as 50 percent disabling, which contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  38 C.F.R. § 4.130, DC 9411.

A 70 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, DC 9411.

A total schedular rating of 100 percent is warranted when the disorder results in total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9411.

Significantly, the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned.  Id. at 443.  The Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

The GAF (Global Assessment of Functioning) scale reflects psychological, social, and occupational functioning of a hypothetical continuum of mental health illness. See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  A GAF score in between 41 and 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). A score in between 51 and 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).

In this case, the evidence includes extensive VA psychiatric treatment notes from 2003 through 2012, scattered private psychiatric treatment records, August 2009 and April 2011 VA examination reports, a letter from the Veteran's treating VA staff psychologist, and lay statements of the Veteran and his wife.  VA and private records from 2003 and 2004 indicate the Veteran was alert and oriented, with fair grooming and normal speech.  He consistently denied suicidal and homicidal ideations or any hallucinations or delusions.  There was good insight and judgment.  The Veteran did report hyperarousal, nightmares, intrusive thoughts, irritability, anxiety, and little motivation or enjoyment.  In late 2004, he began having panic attacks.  The Veteran did engage in some social activities with friends.  In VA records from 2005 and 2006, the Veteran continued to deny suicidal and homicidal ideations, but reported irritability and depression.  He was fully alert and oriented, with coherent thinking and no delusions, hallucinations, or suicidal or homicidal ideations.  There were GAF scores of 55 and 65.  In VA records from 2007 and 2008, there were GAF scores of 50 and 55.  The Veteran was in a PTSD group.

The August 2009 VA examiner, in an addendum, found that the symptoms of the Veteran's PTSD caused disturbances of motivation and mood as well as difficulty in establishing and maintaining effective work and social relationships, symptoms that would likely cause reduced occupational and productivity if the Veteran were currently employed.  At that examination, the Veteran noted he remained married, but reported he had only two friends, and that only his younger sister and aunt still spoke to him.  The Board notes that the SSA disability determination records reflect that the Veteran was found to be disabled, with a primary diagnosis of diabetic and peripheral neuropathy and a secondary diagnosis of osteoarthritis and allied disorders, as of February 2002.  The August 2009 VA examiner assigned a GAF score of 60, finding that the more significant occupational and social impairment appeared to be associated with borderline personality disorder, adjustment disorder, and polysubstance dependence, which warranted a GAF score of 50.  He also noted that psychological testing was consistent with severe PTSD.  The April 2011 VA examiner found that the Veteran's PTSD symptoms caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self care, and conversation.

In a November 2009 letter, the Veteran's treating VA staff psychologist wrote that, in the clinical opinion of the Veteran's mental health providers, the persistence and severity of the Veteran's symptoms clearly exceeded reduced reliability and clearly resulted in severe, persistent, and pervasive disturbances of mood and motivation.  He recommended inpatient treatment based on symptom severity and functional impairment and offered his clinical opinion that the Veteran's symptoms and functional impairment closely approximated the criteria for a 70 percent rating and, additionally, rendered the Veteran unemployable.  In a November 2009 statement, the Veteran's attorney cited this letter in contending that the Veteran's PTSD symptoms most closely approximate the criteria for a 70 percent rating.

In his April 2010 substantive appeal, the Veteran contended that his PTSD should be rated higher, as indicated by the fact that his treating psychologist had opined that a 70 percent rating was warranted.  In a September 2010 letter, the Veteran's wife contended that the level of impairment indicated by a GAF score of 50 was inaccurate.  She noted that she had been married to the Veteran for 8 years, that he could not take care of himself, his home, or his finances, notwithstanding the Veteran's claims that he could do so, claims that he made because he did not want to admit how bad his symptoms were.  She noted that the Veteran was in bed when she left for work early in the morning and was still in bed when she returned home in the afternoon.  She opined that his rating should be 100 percent.

Based on the above evidence, the Board finds that a 70 percent rating is warranted for the Veteran's PTSD throughout the time period.  Although the Veteran had few, if any, symptoms listed in the criteria for a 70 percent rating on the VA examinations, under Mauerhan, the lack of such symptomatology is not fatal to the Veteran's claim for a higher rating.  In addition, although the VA examiners indicated a level of impairment more nearly approximating a 50 percent rating, there is competent medical and lay evidence to the contrary.  The Veteran and his wife are competent to testify as to their observations of his symptoms.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Furthermore, the Board finds the opinion of the VA staff psychologist to be of significant probative weight, as he explained the reasons why he and the other VA mental health providers had concluded that the persistence and severity of the Veteran's symptoms were greater than the reduced reliability indicated by the criteria for a 50 percent rating.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).

Given that the preponderance of the lay and medical evidence reflects that the impairment caused by the Veteran's PTSD symptoms more nearly approximate occupational and social impairment with deficiencies in most areas, a 70 percent rating is warranted.  The Board finds that he is not entitled to a higher, 100 percent rating because his occupational and social impairment have not more nearly approximated total occupational and social impairment.  Although the Veteran's PTSD symptoms are severe, they do not more nearly approximate total social and occupational impairment because the Veteran remains married and has a few social activities and/or friends.  His behavior is not noted as abnormal, and his thought processes and communication have been noted as normal.  The Veteran has consistently denied delusions and hallucinations and suicidal and homicidal ideations.  He was fully oriented throughout the relevant time period.  See 38 C.F.R. § 4.130, DC 9411.  A VA staff psychologist noted that the Veteran was actively working in group psychotherapy and was willing to address both his PTSD and related problems, and the Veteran stated on the August 2009 VA examination that he "probably had two friends in this whole world until I got in my PTSD group - now I got 13 guys I would trust my life with."  This evidence reflects that neither the Veteran's symptoms nor his overall level of impairment more nearly approximate the total social and occupational impairment required for a 100 percent rating.

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's PTSD are fully contemplated by the applicable rating criteria.  As shown above, the criteria include both the symptoms listed and the overall level of impairment.  As the Board has been able to determine the appropriate rating based on the overall level of impairment, which includes all of the symptoms and their effect on social and occupational impairment caused by the Veteran's PTSD, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required.  Referral for consideration of an extraschedular rating for PTSD is therefore not warranted.  38 C.F.R. § 3.321(b)(1).

For the foregoing reasons, the preponderance of the evidence reflects that the symptoms of the Veteran's PTSD most nearly approximate the criteria for a 70 percent rating.  The benefit-of-the-doubt doctrine is therefore not for application and a 70 percent rating is warranted for the Veteran's PTSD.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).



ORDER

A 70 percent rating for PTSD is granted, subject to controlling regulations governing the payment of monetary awards.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  Remand is required for development of the TDIU claim.

As noted, the VA staff psychologist wrote in November 2009 that the Veteran's PTSD rendered him unemployable.  A claim for a TDIU is deemed to have been submitted as part of any claim for a higher rating when there is evidence of unemployability due to service-connected disability and the Veteran seeks the highest rating possible for his disability.  See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Rice v. Shinseki, 22 Vet. App. 447 (2009).  As there is evidence of unemployability due to PTSD, a claim for a TDIU is deemed to have been submitted by the Veteran.  This TDIU has not, however, been adjudicated by the RO.  Accordingly, remand, rather than referral, of the TDIU claim is the appropriate disposition by the Board.  See Young v. Shinseki, 25 Vet. App. 201, 204 (2012) ("when a claim (or a part or theory in support of a claim) erroneously is referred instead of remanded, a claimant loses his statutory right to expedited consideration absent Court correction"); see also Turner v. Shinseki, No. 11-0810, 2012 WL 2512892 (Davis, J., mem. dec., June 29, 2012) (applying Young to reverse the Board's finding that it did not have jurisdiction over the Veteran's TDIU claim, and instructing the Board to remand, rather than refer, the TDIU claim to the RO).  


Accordingly, the claim for a TDIU is REMANDED for the following action:

Take appropriate action to develop and adjudicate the Veteran's claim for a TDIU.

If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


